EXHIBIT 10.1

MEMSIC, Inc.

6,000,000 Shares

Common Stock

(US$0.00001 par value)

Underwriting Agreement

New York, New York

December 13, 2007

Citigroup Global Markets Inc.

As Representative of the several Underwriters

named in Schedule I attached hereto,

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

MEMSIC, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), proposes to sell to the several underwriters named in Schedule
I hereto (the “Underwriters”), for whom you (the “Representative”) are acting as
representative, 6,000,000 shares of common stock, US$0.00001 par value (“Common
Stock”) of the Company, (said shares to be issued and sold by the Company are
hereinafter called the “Underwritten Securities”). The Company hereto also
propose to grant to the Underwriters an option to purchase up to 900,000
additional shares of Common Stock to cover over-allotments, if any (the “Option
Securities”; the Option Securities, together with the Underwritten Securities,
being hereinafter called the “Securities”). To the extent there are no
additional Underwriters listed on Schedule I other than you, the term
Representative as used herein shall mean you, as Underwriter, and the terms
Representative and Underwriter shall mean either the singular or plural as the
context requires. The use of the neuter in this Agreement shall include the
feminine and masculine wherever appropriate. Certain terms used herein are
defined in Section 20 hereof.

1. Representations and Warranties.

The Company represents and warrants to, and agrees with, each Underwriter as set
forth below in this Section 1.

(1) The Company has prepared and filed with the Commission a registration
statement (file number 333-146377) on Form S-1, including a related preliminary
prospectus, for registration under the Act of the offering and sale of the
Securities. Such Registration Statement, including any amendments thereto filed
prior to the Execution Time, has become effective. The Company may have filed
one or more amendments thereto, including a related preliminary prospectus, each
of which has previously been



--------------------------------------------------------------------------------

furnished to you. The Company will file with the Commission a final prospectus
in accordance with Rule 424(b). As filed, such final prospectus shall contain
all information required by the Act and the rules thereunder and, except to the
extent the Representative shall agree in writing to a modification, shall be in
all substantive respects in the form furnished to you prior to the Execution
Time or, to the extent not completed at the Execution Time, shall contain only
such specific additional information and other changes (beyond that contained in
the latest Preliminary Prospectus) as the Company has advised you, prior to the
Execution Time, will be included or made therein.

(2) On the Effective Date, the Registration Statement did, and when the
Prospectus is first filed in accordance with Rule 424(b) and on the Closing Date
(as defined herein) and on any date on which Option Securities are purchased, if
such date is not the Closing Date (a “settlement date”), the Prospectus (and any
supplement thereto) will, comply in all material respects with the applicable
requirements of the Act and the rules thereunder; no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission; on the
Effective Date and at the Execution Time, the Registration Statement did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and on the date of any filing pursuant to
Rule 424(b) and on the Closing Date and any settlement date, the Prospectus
(together with any supplement thereto) will not include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company make no
representations or warranties as to the information contained in or omitted from
the Registration Statement, or the Prospectus (or any supplement thereto) in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Underwriter through the Representative
specifically for inclusion in the Registration Statement or the Prospectus (or
any supplement thereto), it being understood and agreed that the only such
information furnished by any Underwriter consists of the information described
as such in Section 8 hereof.

(3) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by an
Underwriter through the Representative expressly for use therein.

(4) (i) The Disclosure Package and the price to the public, the number of
Underwritten Securities and the number of Option Securities to be included on
the cover page of the Prospectus, when taken together as a whole and (ii) each
electronic road show



--------------------------------------------------------------------------------

when taken together as a whole with the Disclosure Package and the price to the
public, the number of Underwritten Securities and the number of Option
Securities to be included on the cover page of the Prospectus, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Underwriter through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8
hereof.

(5) (i) At the time of filing the Registration Statement and (ii) as of the
Execution Time (with such date being used as the determination date for purposes
of this clause (ii)) the Company was not and is not an Ineligible Issuer (as
defined in Rule 405), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.

(6) A registration statement on Form 8-A (File No.001-33813) in respect of the
registration of the Securities under the U.S. Securities Exchange Act of 1934,
as amended (the “Exchange Act”), has been filed with the Commission; such
registration statement in the form heretofore delivered to you and, excluding
exhibits, to you for each of the other Underwriters, has been declared effective
by the Commission in such form; no other document with respect to such
registration statement has heretofore been filed with the Commission; no stop
order suspending the effectiveness of such registration statement has been
issued and no proceeding for that purpose has been initiated or threatened by
the Commission (the various parts of such registration statement, including all
exhibits thereto, each as amended at the time such part of the registration
statement became effective, being hereinafter called the “Form 8-A Registration
Statement”); and the Form 8-A Registration Statement when it became effective
conformed, and any further amendments thereto will conform, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not, as of the applicable
effective date, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(7) Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated by reference therein that has not been
superseded or modified. The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by any Underwriter
through the Representative specifically for use therein, it being understood and
agreed that the only such information furnished by or on behalf of any
Underwriter consists of the information described as such in Section 8 hereof.

(8) As of the date of this Agreement, except for Memsic (Wuxi) Semiconductors
Ltd. (“the Subsidiary”), the Company has no other subsidiaries and the
Subsidiary does not own or control, directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or any other
person.



--------------------------------------------------------------------------------

(9) Each of the Company and the Subsidiary has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Disclosure Package and the Prospectus,
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), general affairs, management, prospects, results of operations,
financial position, business or properties of the Company and the Subsidiary,
taken as a whole (a “Material Adverse Effect”).

(10) All the outstanding shares of capital stock of each of the Company and the
Subsidiary have been duly and validly authorized and issued and are fully paid
and nonassessable; the Company duly and validly owns the equity interest of the
Subsidiary in the percentage set forth in the Disclosure Package and the
Prospectus, free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

(11) All of the Common Stock issuable upon the mandatory conversion of the
outstanding convertible preferred stock as described in the Preliminary
Prospectus and the Prospectus have been duly authorized and reserved for
issuance.

(12) Each of the Company and the Subsidiary has good and marketable title to all
personal property owned by it, and has good and valid title to all real property
or the beneficial interests in and the right to transfer, lease and mortgage the
land use rights and building ownership rights over all of the real properties as
owned by it, in each case free and clear of all liens, charges, encumbrances,
and defects, except such as do not, individually or in the aggregate, have a
Material Adverse Effect; each lease to which any of the Company or the
Subsidiary is a party, is legal, valid, binding and enforceable in accordance
with its terms and, to the best of its knowledge, against the other parties
thereto, and no default (or event which with notice or lapse of time, or both,
would constitute a default) by the Company or the Subsidiary has occurred and is
continuing under any such lease, except such as do not have, individually or in
the aggregate, a Material Adverse Effect; the use of any premises occupied by
the Company or the Subsidiary is in accordance with that provided for the lease,
land use rights, tenancy, license, concession or agreement of whatsoever nature
relating to such occupation and the relevant above entity has observed and
performed the terms and conditions thereof on the part of the tenant to be
observed and performed, except such as do not have, individually or in the
aggregate, a Material Adverse Effect; and none of the Company and the Subsidiary
has received any claim for liabilities in respect of any properties previously
occupied by it or in which it owned or held any interests, including without
limitation, leasehold premises assigned, surrendered or otherwise disposed of,
except such as do not have, individually or in the aggregate, a Material Adverse
Effect.



--------------------------------------------------------------------------------

(13) Except as described in the Registration Statement (excluding the exhibits
thereto), the Disclosure Package and the Prospectus, (A) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any of the Securities; and (B) no person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Securities.

(14) Except as disclosed in the Disclosure Package and the Prospectus, there are
no contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company owned or
to be owned by such person or to require the Company to include such securities
in the securities registered pursuant to the Registration Statement, or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Act.

(15) The Securities to be issued and sold by the Company to the Underwriters
hereunder have been duly and validly authorized and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued and
fully paid and non-assessable and will conform in all material respects to the
description of the Common Stock contained in the Registration Statement, the
Disclosure Package, the Preliminary Prospectus and the Prospectus.

(16) There is no franchise, contract or other document of a character required
to be described in the Registration Statement or Prospectus, or to be filed as
an exhibit thereto, which is not described or filed as required (and the
Preliminary Prospectus contains in all material respects the same description of
the foregoing matters contained in the Prospectus); and the statements in the
Preliminary Prospectus and the Prospectus under the headings “Risk Factors”,
“Business”, “Regulations”, “Compensation Discussion and Analysis”, “Certain
Relationships and Related Party Transactions”, “Description of Capital Stock”,
“Shares Eligible For Future Sale”, “United States Federal Income Tax
Consequences to Non-United States Stockholders” and “Underwriting”, insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.

(17) None of the Company and the Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Disclosure Package or
the Prospectus, or referred to or described in, or filed as an exhibit to, the
Registration Statement, and no such termination or non-renewal has been
threatened by the Company or any of its subsidiaries or, to the Company’s
knowledge after due inquiry, any other party to any such contract or agreement;

(18) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Prospectus, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

(19) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except such as have been obtained under the Act or under
the rules of FINRA and such as may be required under the blue sky laws of any
jurisdiction in connection with the purchase and distribution of the Securities
by the Underwriters in the manner contemplated herein and in the Disclosure
Package and the Prospectus.

(20) Except as described in the Registration Statement, the Preliminary
Prospectus and Prospectus, the Company has not sold, issued or distributed any
shares during the six-month period preceding the date hereof, including any
sales pursuant to Rule 144A, Regulation D or Regulation S promulgated under the
Act, other than shares issued pursuant to employee benefit plans, qualified
share option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants;

(21) Neither the issue and sale of the Securities nor the consummation of any
other of the transactions herein contemplated nor the fulfillment of the terms
hereof nor the application of the net proceeds from the sale of the securities
will conflict with, result in a breach or violation of, or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or the
Subsidiary pursuant to, (i) the charter or by-laws of the Company or the
Subsidiary, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or the Subsidiary is a party or
bound or to which its or their property is subject, except where such conflict,
breach or violation would not reasonably be expected to have a Material Adverse
Effect, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or the Subsidiary of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or the Subsidiary or any of its or their
properties.

(22) The Securities have been approved for listing on the Nasdaq Global Market,
subject to notice of issuance.

(23) Neither the Company nor the Subsidiary is engaged in any trading activities
involving commodity contracts or other trading contracts which are not currently
traded on a securities or commodities exchange and for which the market value
cannot be determined.

(24) This Agreement has been duly authorized, executed and delivered by the
Company.

(25) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of the
Underwriters to the government of the United States or the People’s Republic of
China, or any political subdivision or taxing authority thereof or therein in
connection with: (A) the execution and delivery of this Agreement, (B) the sale
and delivery by the Company of the Securities to or for the respective accounts
of the several Underwriters, or (C) the sale and delivery by the Underwriters of
the Securities to the initial purchasers thereof in the manner contemplated by
this Agreement.



--------------------------------------------------------------------------------

(26) The consolidated historical financial statements and schedules of the
Company and the Subsidiary included in the Preliminary Prospectus, the
Prospectus, the Disclosure Package, and the Registration Statement present
fairly the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein). The
selected financial data set forth under the caption “Selected Consolidated
Financial Information” in the Preliminary Prospectus, the Prospectus, the
Disclosure Package and Registration Statement fairly present in all material
respects, on the basis stated in the Preliminary Prospectus, the Prospectus, the
Disclosure Package and the Registration Statement, the information included
therein. The pro forma financial statements included in the Preliminary
Prospectus, the Prospectus, the Disclosure Package and the Registration
Statement include assumptions that provide a reasonable basis for presenting the
significant effects directly attributable to the transactions and events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma adjustments reflect the proper application
of those adjustments to the historical financial statement amounts in the pro
forma financial statements included in the Preliminary Prospectus, the
Prospectus, the Disclosure Package and the Registration Statement. The pro forma
financial statements included in the Preliminary Prospectus, the Prospectus, the
Disclosure Package and the Registration Statement comply as to form in all
material respects with the applicable accounting requirements under the Act and
the pro forma adjustments have been properly applied to the historical amounts
in the compilation of those statements.

(27) No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or the
Subsidiary or its or their property is pending or, to the best knowledge of the
Company, threatened that could reasonably be expected to have (i) a Material
Adverse Effect, or (ii) a material adverse effect on the performance of this
Agreement or the consummation of any of the transactions contemplated hereby,
except as set forth in or contemplated in the Disclosure Package and the
Prospectus.

(28) Each of the Company and the Subsidiary owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted, except
such as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(29) Neither the Company nor the Subsidiary is in violation or default of
(i) any provision of its charter or bylaws, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other



--------------------------------------------------------------------------------

authority having jurisdiction over the Company or such Subsidiary or any of
their respective properties, as applicable, except in the case of clauses
(ii) and (iii), for such violations or defaults as would not reasonably be
expected to have a Material Adverse Effect.

(30) Ernst & Young LLP, who have certified certain financial statements of the
Company and the Subsidiary and delivered their report with respect to the
audited consolidated financial statements and schedules included in the
Disclosure Package and the Prospectus, are independent public accountants with
respect to the Company within the meaning of the Act and the applicable
published rules and regulations thereunder.

(31) Except as described in the Disclosure Package and the Prospectus, no
material indebtedness (actual or contingent) and no material contract or
arrangement is outstanding between the Company or the Subsidiary and any
director or executive officer of the Company or the Subsidiary or any person
connected with such director or executive officer (including his/her spouse,
children, any company or undertaking in which he/she holds a controlling
interest); and there are no material relationships or transactions between the
Company or the Subsidiary on the one hand and its affiliates, officers and
directors or their stockholders, customers or suppliers on the other hand except
as disclosed in the Disclosure Package and the Prospectus.

(32) The Company has filed all tax returns that are required to be filed or has
requested extensions thereof (except in any case in which the failure so to file
would not have a Material Adverse Effect, and has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.

(33) No labor problem or dispute with the employees of the Company or the
Subsidiary exists or is threatened or imminent, except for such problems or
disputes which could not reasonably be expected to have a Material Adverse
Effect, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or the Subsidiary’s principal
suppliers, contractors or customers, that could have a Material Adverse Effect.

(34) The Company has provided or made available to you true, correct, and
complete copies of all documentation pertaining to any extension of credit in
the form of a personal loan made, directly or indirectly, by the Company or the
Subsidiary to any director or executive officer of the Company or the
Subsidiary; and except as described in the Registration Statement, the
Disclosure Package and the Prospectus, none of the Company or the Subsidiary
has, directly or indirectly, (A) extended credit, arranged to extend credit, or
renewed any extension of credit, in the form of a personal loan, to or for any
director or executive officer of the Company or the Subsidiary, or to or for any
family member or affiliate of any director or executive officer of the Company
or the Subsidiary; or (B) made any material modification, including any renewal
thereof, to any term of any personal loan to any director or executive officer
of the Company or the Subsidiary, or any family member or affiliate of any
director or executive officer, which loan was outstanding on December 31, 2006,
that (x) is outstanding on the date hereof and (y) constitutes a violation of
any applicable law or regulation.



--------------------------------------------------------------------------------

(35) Any statistical and market-related data included in the Disclosure Package
and the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate, and the Company has obtained the written
consent for the use of such data from such sources to the extent required.

(36) There are no contracts, agreements or understandings between the Company
and any person that would give rise to a valid claim against the Company or any
Underwriter for a brokerage commission, finder’s fee or other like payment in
connection with the issuance and sale of the Securities.

(37) Each of the Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance insuring the Company or the Subsidiary or
their respective businesses, assets, employees, officers and directors are in
full force and effect; the Company and the Subsidiary are in compliance with the
terms of such policies and instruments in all material respects; and there are
no claims by the Company or the Subsidiary under any such policy or instrument
as to which any insurance company is denying liability or defending under a
reservation of rights clause, except for such claims the denial of which would
not reasonably be expected to have a Material Adverse Effect; neither the
Company nor the Subsidiary has been refused any insurance coverage sought or
applied for; and neither the Company nor the Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(38) There is currently no prohibition on the Subsidiary, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on the Subsidiary’s capital stock, from repaying to the Company any
loans or advances to the Subsidiary from the Company or from transferring the
Subsidiary’s property or assets to the Company, except as described in or
contemplated by the Disclosure Package and the Prospectus (exclusive of any
supplement thereto).

(39) The Company and the Subsidiary possess all licenses, certificates, permits
and other authorizations issued by all applicable authorities necessary to
conduct their respective businesses, except as could not reasonably be expected
to have a Material Adverse Effect, and neither the Company nor the Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have a Material Adverse Effect.

(40) Each of the Company and the Subsidiary maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are



--------------------------------------------------------------------------------

executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s and the Subsidiary’s internal controls over financial
reporting are effective and the Company and the Subsidiary are not aware of any
material weakness in their internal controls over financial reporting.

(41) The Company and the Subsidiary maintain internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act);
such disclosure controls and procedures are effective, comply with the
requirements of the Exchange Act and have been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with US GAAP; all material weaknesses, if any, in
internal controls have been identified to the Company’s independent auditors;
since the date of the latest audited financial statements included in the
Disclosure Package and the Prospectus, there has been no change in the Company’s
internal control over financial reporting or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses, and, except as
described in the Disclosure Package and the Prospectus, the Company’s
independent accountants have not notified the Company of any “reportable
conditions” (as that term is defined under standards established by the American
Institute of Certified Public Accountants) in the Company’s internal accounting
controls, or other weaknesses or deficiencies in the design or operation of the
Company’s internal accounting controls, that have materially affected, or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting, or could adversely affect the Company’s ability to record,
process, summarize and report financial data consistent with the assertions of
the Company’s management in the financial statements; and the Company has taken
all necessary actions to ensure that, upon and at all times after the filing of
the Registration Statement, the Company and the Subsidiary and their respective
officers and directors, in their capacities as such, will be in compliance in
all material respects with the applicable provisions of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) and the rules and regulations promulgated
thereunder. The Company has established and maintains and evaluates disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act, such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and the Subsidiary is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
to perform the functions for which they were established.

(42) Except as described in the Disclosure Package and the Prospectus, neither
the Company nor the Subsidiary has any material obligation to provide
retirement, healthcare, death or disability benefits to any of the present or
past employees of the Company or the Subsidiary, or to any other person.



--------------------------------------------------------------------------------

(43) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies” in the
Disclosure Package and the Prospectus accurately and fully in all material
respects describes: (A) accounting policies which the Company believes are the
most important in the portrayal of the financial condition and results of
operations of the Company and the Subsidiary (“Critical Accounting Policies”);
(B) judgments and uncertainties affecting the application of Critical Accounting
Policies; and (C) the likelihood that materially different amounts would be
reported under different conditions or using different assumptions; and the
Company’s board of directors and management have reviewed and agreed with the
selection, application and disclosure of Critical Accounting Policies and have
consulted with its legal counsel and independent accountants with regard to such
disclosure.

(44) Since the date of the latest audited financial statements included in the
Disclosure Package and the Prospectus, neither the Company nor the Subsidiary
has: (A) entered into or assumed any contract, (B) incurred or agreed to incur
any liability (including any contingent liability) or other obligation,
(C) acquired or disposed of or agreed to acquire or dispose of any business or
any other asset or (D) assumed or acquired or agreed to assume or acquire any
liabilities (including contingent liabilities), that would, in any of clauses
(A) through (D) above, be material to the Company and the Subsidiary and that
are not otherwise described in the Disclosure Package and the Prospectus.

(45) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Liquidity and Capital Resources” in the
Disclosure Package and the Prospectus accurately and fully describes: (A) all
material trends, demands, commitments, events, uncertainties and risks, and the
potential effects thereof, that the Company believes would materially affect
liquidity and are reasonably likely to occur; and (B) all off-balance sheet
transactions, arrangements, and obligations that are reasonably likely to have a
material effect on the liquidity of the Company or the Subsidiary or the
availability thereof or the requirements of the Company or the Subsidiary for
capital resources.

(46) Except as set forth in the Disclosure Package and the Prospectus, neither
the Company nor the Subsidiary is engaged in any material transactions with its
directors, officers, management, stockholders, or any other affiliate, including
any persons who formerly held positions as directors, officers, managers and/or
stockholders, on terms that are not available from unrelated third parties on an
arm’s-length basis.

(47) No holder of any of the Securities after the consummation of the
transactions contemplated by this Agreement is or will be subject to any
personal liability in respect of any liability of the Company by virtue only of
its holding of any such Securities; and except as set forth in the Disclosure
Package and the Prospectus, there are no limitations on the rights of holders of
the Securities to hold, vote or transfer their securities.



--------------------------------------------------------------------------------

(48) Neither the Company nor the Subsidiary has taken, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(49) The Company and the Subsidiary are (i) in compliance with any and all
applicable foreign, national, federal, state, provincial and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability under any Environmental
Laws, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth in the Disclosure Package and the Prospectus, neither the Company nor the
Subsidiary has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(50) There are no past, present or reasonably anticipated future events,
conditions, circumstances, activities, practices, actions, omissions or plans
that could reasonably be expected to give rise to any costs or liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws, or
any permit, license or approval, any related constraints on operating activities
and any potential liabilities to third parties) to the Company or the Subsidiary
under, or to interfere with or prevent compliance by the Company or the
Subsidiary with, Environmental Laws except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(51) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period that could have a
Material Adverse Effect; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by the
Company or the Subsidiary that could have a Material Adverse Effect; (iii) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Company or the Subsidiary that could have a material adverse
effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current



--------------------------------------------------------------------------------

fiscal year of the Company and the Subsidiary compared to the amount of such
contributions made in the most recently completed fiscal year of the Company and
the Subsidiary; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company and the Subsidiary compared to the amount of such
obligations in the most recently completed fiscal year of the Company and the
Subsidiary; (iii) any event or condition giving rise to a liability under Title
IV of ERISA that could have a Material Adverse Effect; or (iv) the filing of a
claim by one or more employees or former employees of the Company or the
Subsidiary related to their employment that could have a Material Adverse
Effect. For purposes of this paragraph, the term “Plan” means a plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to
which the Company or the Subsidiary may have any liability.

(52) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act and the rules and regulations promulgated in
connection therewith, including Section 402 relating to loans.

(53) Neither the Company nor the Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
the Subsidiary is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, the Subsidiary
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(54) The operations of the Company and the Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or the Subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(55) (A) Neither the Company nor the Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
the Subsidiary: (i) is currently subject to any sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
(ii) the Company will not



--------------------------------------------------------------------------------

directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC; (iii) does
or plans to conduct or otherwise get involved with any business with or
involving the government of, or any person or project located in, any country
targeted by any of the economic sanctions promulgated by any Executive Order
issued by the OFAC; (iv) supports or facilitates or plans to support or
facilitate or otherwise get involved with any such business or project; (B) the
Company is not controlled (within the meaning of the Executive Orders or
regulations promulgating such economic sanctions or the laws authorizing such
promulgation) by any such government or person; and (C) the Company maintains
and has implemented adequate internal controls and procedures to monitor and
audit transactions that are reasonably designed to detect and prevent any use of
the proceeds from the offering of the Securities contemplated hereby that is
inconsistent with any of the Company’s representations and obligations under
this paragraph or in the Disclosure Package or the Prospectus.

(56) Neither the Company nor the Subsidiary has entered into any memorandum of
understanding, letter of intent, definitive agreement or any similar agreements
with respect to a merger or consolidation or a material acquisition or
disposition of assets, technologies, business units or businesses.

(57) There are no affiliations or associations between any member of the
Financial Industry Regulatory Authority (“FINRA”) and the Company; except as
described in the Registration Statement (excluding the exhibits thereto), each
of the Disclosure Package and the Prospectus, there are no affiliations or
associations between (A) any member of the FINRA and (B) any of the Company’s
officers, directors or 5% or greater security holders or any beneficial owner of
the Company’s unregistered equity securities that were acquired at any time on
or after the 180th day immediately preceding the date the Registration Statement
was initially filed with the Commission.

(58) There are no business relationships or related-party transactions involving
the Company or the Subsidiary or any other person required to be described in
the Registration Statement, the Disclosure Package or the Prospectus which have
not been described as required.

(59) Each “forward-looking statement” (within the meaning of Section 27A of the
Act or Section 21E of the Exchange Act) contained in the Registration Statement,
the Disclosure Package and the Prospectus, if any, has been made or reaffirmed
with a reasonable basis and in good faith.

(60) The Company and the Subsidiary own, possess, license or have other rights
to use, on reasonable terms, all patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted or as proposed in the Prospectus to be
conducted. Except as set forth in the Preliminary Prospectus and the Prospectus
under the caption “Business—Intellectual



--------------------------------------------------------------------------------

Property,” (a) there are no rights of third parties to any such Intellectual
Property; (b) there is no material infringement by third parties of any such
Intellectual Property; (c) there is no material pending, or to the best
knowledge of the Company, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any such Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (d) there is no material pending, or to the best knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (e) there
is no material pending, or to the best knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim; (f) to the best knowledge of
the Company, there is no U.S. patent or published U.S. patent application which
contains claims that dominate or may dominate any Intellectual Property
described in the Disclosure Package and the Prospectus as being owned by or
licensed to the Company or that interferes with the issued or pending claims of
any such Intellectual Property; and (g) there is no prior art of which the
Company is aware that may render any U.S. patent held by the Company invalid or
any U.S. patent application held by the Company unpatentable which has not been
disclosed to the U.S. Patent and Trademark Office.

(61) Except as disclosed in the Registration Statement, the Disclosure Package
and the Prospectus, the Company (i) does not have any material lending or other
relationship with any bank or lending affiliate of Citigroup Global Markets
Holdings Inc. and (ii) does not intend to use any of the proceeds from the sale
of the Securities hereunder to repay any outstanding debt owed to any affiliate
of Citigroup Global Markets Holdings Inc.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

2. Purchase and Sale.

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company agrees to sell to each Underwriter,
and each Underwriter agrees, severally and not jointly, to purchase from the
Company at a purchase price of US$9.30 per share, the amount of the Underwritten
Securities set forth opposite such Underwriter’s name in Schedule I hereto.

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants an option to the
several Underwriters to purchase, severally and not jointly, up to 900,000
Option Securities at the same purchase price per share as the Underwriters shall
pay for the Underwritten Securities. Said option may be exercised only to cover
over-allotments in the sale of the Underwritten



--------------------------------------------------------------------------------

Securities by the Underwriters. Said option may be exercised in whole or in part
at any time on or before the 30th day after the date of the Prospectus upon
written or telegraphic notice by the Representative to the Company setting forth
the number of shares of the Option Securities as to which the several
Underwriters are exercising the option and the settlement date. The number of
Option Securities to be purchased by each Underwriter shall be the same
percentage of the total number of shares of the Option Securities to be
purchased by the several Underwriters as such Underwriter is purchasing of the
Underwritten Securities, subject to such adjustments as you in your absolute
discretion shall make to eliminate any fractional shares.

3. Delivery and Payment. Delivery of and payment for the Underwritten Securities
and the Option Securities (if the option provided for in Section 2(b) hereof
shall have been exercised on or before the third Business Day immediately
preceding the Closing Date) shall be made at 10:00 AM, New York City time, on
December 19, 2007, or at such time on such later date not more than three
Business Days after the foregoing date as the Representative shall designate,
which date and time may be postponed by agreement among the Representative and
the Company, or as provided in Section 9 hereof (such date and time of delivery
and payment for the Securities being herein called the “Closing Date”). Delivery
of the Securities shall be made to the Representative for the respective
accounts of the several Underwriters against payment by the several Underwriters
through the Representative of the respective aggregate purchase prices of the
Securities being sold by the Company to or upon the order of the Company by wire
transfer payable in same-day funds to the accounts specified by the Company.
Delivery of the Underwritten Securities and the Option Securities shall be made
through the facilities of The Depository Trust Company unless the Representative
shall otherwise instruct.

If the option provided for in Section 2(b) hereof is exercised after the third
Business Day immediately preceding the Closing Date, the Company will deliver
the Option Securities (at the expense of the Company) to the Representative, at
388 Greenwich Street, New York, New York, on the date specified by the
Representative (which shall be within three Business Days after exercise of said
option) for the respective accounts of the several Underwriters, against payment
by the several Underwriters through the Representative of the purchase price
thereof to or upon the order of the Company by wire transfer payable in same-day
funds to an account specified by the Company. If settlement for the Option
Securities occurs after the Closing Date, the Company will deliver to the
Representative on the settlement date for the Option Securities, and the
obligation of the Underwriters to purchase the Option Securities shall be
conditioned upon receipt of, supplemental opinions, certificates and letters
confirming as of such date the opinions, certificates and letters delivered on
the Closing Date pursuant to Section 6 hereof.

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the
Prospectus.

5. Agreements.

The Company agrees with the several Underwriters that:

(1) Prior to the termination of the offering of the Securities, the Company will
not file any amendment of the Registration Statement or supplement to the
Prospectus or



--------------------------------------------------------------------------------

any Rule 462(b) Registration Statement unless the Company has furnished you a
copy for your review prior to filing and will not file any such proposed
amendment or supplement to which you reasonably object. The Company will cause
the Prospectus, properly completed, and any supplement thereto to be filed in a
form approved by the Representative with the Commission pursuant to the
applicable paragraph of Rule 424(b) within the time period prescribed and will
provide evidence satisfactory to the Representative of such timely filing. The
Company will promptly advise the Representative (i) when the Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b) or when any Rule 462(b) Registration Statement shall
have been filed with the Commission, (ii) when, prior to termination of the
offering of the Securities, any amendment to the Registration Statement shall
have been filed or become effective, (iii) of any request by the Commission or
its staff for any amendment of the Registration Statement, or any Rule 462(b)
Registration Statement, or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.

(2) If, at any time prior to the filing of the Prospectus pursuant to Rule
424(b), any event occurs as a result of which the Disclosure Package would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made or the circumstances then prevailing not misleading,
the Company will (i) notify promptly the Representative so that any use of the
Disclosure Package may cease until it is amended or supplemented; (ii) amend or
supplement the Disclosure Package to correct such statement or omission; and
(iii) supply any amendment or supplement to you in such quantities as you may
reasonably request.

(3) If, at any time when a prospectus relating to the Securities is required to
be delivered under the Act (including in circumstances where such requirement
may be satisfied pursuant to Rule 172), any event occurs as a result of which
the Prospectus as then supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement or supplement the Prospectus to comply with the Act or
the rules thereunder, the Company promptly will (i) notify the Representative of
any such event; (ii) prepare and file with the Commission, subject to



--------------------------------------------------------------------------------

the second sentence of paragraph (1) of this Section 5, an amendment or
supplement which will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented Prospectus to you in such
quantities as you may reasonably request.

(4) As soon as practicable, the Company will make generally available to its
security holders and to the Representative an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.

(5) The Company will furnish to the Representative and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Prospectus and each Issuer Free Writing
Prospectus and any supplement thereto as the Representative may reasonably
request. The Company will pay the expenses of printing or other production of
all documents relating to the offering.

(6) The Company will arrange, if necessary, for the qualification of the
Securities for sale under the laws of such jurisdictions as the Representative
may designate and will maintain such qualifications in effect so long as
required for the distribution of the Securities; provided that in no event shall
the Company be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action that would subject it to service
of process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject.

(7) The Company will not, without the prior written consent of Citigroup Global
Markets Inc., offer, sell, contract to sell, pledge, or otherwise dispose of,
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any affiliate of the Company or any person in privity with the
Company or any affiliate of the Company) directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act, any other shares of Common Stock or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock; or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement, provided,
however, that the Company may issue and sell Common Stock pursuant to any
employee stock option plan, stock ownership plan or dividend reinvestment plan
of the Company in effect at the Execution Time and the Company may issue Common
Stock issuable upon the conversion of securities or the exercise of warrants
outstanding at the Execution Time. Notwithstanding the foregoing, if (x) during
the last 17 days of the 180-day restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
(y) prior to the expiration of the 180-day restricted period, the Company
announces that it



--------------------------------------------------------------------------------

will release earnings results during the 16-day period beginning on the last day
of the 180-day period, the restrictions imposed in this clause shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. The
Company will provide the Representative and any co-managers and each individual
subject to the restricted period pursuant to the lockup letters described in
Section 6(o) with prior notice of any such announcement that gives rise to an
extension of the restricted period.

(8) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(9) The Company (in proportion to the number of Securities being offered by each
of them, including any Option Securities which the Underwriters shall have
elected to purchase) agree to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), each Preliminary Prospectus, the Prospectus and each Issuer
Free Writing Prospectus, and each amendment or supplement to any of them;
(ii) the printing (or reproduction) and delivery (including postage, air freight
charges and charges for counting and packaging) of such copies of the
Registration Statement, each Preliminary Prospectus, the Prospectus and each
Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Securities; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities,
including any stamp or transfer taxes in connection with the original issuance
and sale of the Securities; (iv) the printing (or reproduction) and delivery of
this Agreement, any blue sky memorandum and all other agreements or documents
printed (or reproduced) and delivered in connection with the offering of the
Securities; (v) the registration of the Securities under the Exchange Act and
the listing of the Securities on the Nasdaq Global Market; (vi) any filings
required to be made with FINRA (including filing fees); (vii) the transportation
and other expenses incurred by or on behalf of Company representatives in
connection with presentations to prospective purchasers of the Securities;
(viii) the fees and expenses of the Company’s accountants and the fees and
expenses of counsel (including local and special counsel) for the Company; and
(ix) all other costs and expenses incident to the performance by the Company of
their obligations hereunder.

(10) The Company agrees that, unless it has or shall have obtained the prior
written consent of the Representative, and each Underwriter, severally and not
jointly, agrees with the Company that, unless it has or shall have obtained, as
the case may be, the prior written consent of the Company, it has not made and
will not make any offer relating to the Securities that would constitute an
Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405) required to be filed by the Company
with the Commission or retained by the Company under Rule 433; provided that the
prior written consent of the parties hereto shall be deemed to have



--------------------------------------------------------------------------------

been given in respect of the Free Writing Prospectuses included in Schedule II
hereto. Any such free writing prospectus consented to by the Representative or
the Company is hereinafter referred to as a “Permitted Free Writing Prospectus.”
The Company agrees that (x) it has treated and will treat, as the case may be,
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(y) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.

(11) The Company and the Subsidiary will not use any of the proceeds received by
the Company from the sale of the Securities pursuant to this Agreement to fund
any operations in, to finance any investments, projects or activities in, or to
make any payments to, any country, or to make any payments to, or finance any
activities with, any person, targeted by any of the economic sanctions
promulgated by any Executive Order issued by the President of the United States
or administered by the OFAC, or in any manner that is not in compliance with
applicable laws, rules and regulations of any governmental agency having
jurisdiction over the Company and the Subsidiary.

6. Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Underwritten Securities and the Option Securities,
as the case may be, shall be subject to the accuracy of the representations and
warranties on the part of the Company contained herein as of the Execution Time,
the Closing Date and any settlement date pursuant to Section 3 hereof, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of their respective
obligations hereunder and to the following additional conditions:

(a) The Prospectus, and any supplement thereto, have been filed in the manner
and within the time period required by Rule 424(b); any material required to be
filed by the Company pursuant to Rule 433(d) under the Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.

(b) The Company shall have requested and caused Skadden, Arps, Slate, Meagher &
Flom LLP, US counsel for the Company, to have furnished to the Representative
their opinion, dated the Closing Date and addressed to the Representative, to
the effect that:

(1) the Registration Statement has become effective under the Act; any required
filing of the Prospectus, and any supplements thereto, pursuant to Rule 424(b)
has been made in the manner and within the time period required by Rule 424(b);
to the knowledge of such counsel, no stop order suspending the effectiveness of
the Registration Statement or any notice objecting to its use has been issued,
no proceedings for that purpose have been instituted or threatened and the
Registration Statement and the Prospectus (other than the financial statements
and other financial information contained therein, as to which such counsel need
express no opinion) comply as to form in all material respects with the
applicable requirements of the Act and the rules thereunder; and such counsel
has no reason to believe that on the Effective Date the Registration



--------------------------------------------------------------------------------

Statement contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus as of its date and on
the Closing Date included or includes any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements and other
financial information contained therein, as to which such counsel need express
no opinion);

(2) such counsel has no reason to believe that the Disclosure Package, as
amended or supplemented at the Execution Time, and the price to the public, the
number of Underwritten Securities and the number of Option Securities to be
included on the cover page of the Prospectus, when taken together as a whole,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (other than the
financial statements and other financial information contained therein, as to
which such counsel need express no opinion);

(3) each of the Company and the Subsidiary has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with full corporate power
and authority to own or lease, as the case may be, and to operate its properties
and conduct its business as described in the Disclosure Package and the
Prospectus, and is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction which requires such
qualification;

(4) the Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Prospectus; the capital stock of the Company conforms
to the description thereof contained in the Disclosure Package and the
Prospectus; the Securities being sold hereunder by the Company have been duly
and validly authorized, and, when issued and delivered to and paid for by the
Underwriters pursuant to this Agreement, will be fully paid and nonassessable;
the Securities being sold by the Company are duly listed, and admitted and
authorized for trading, subject to official notice of issuance and evidence of
satisfactory distribution, on the Nasdaq Global Market; the certificates for the
Securities are in valid and sufficient form; the holders of outstanding shares
of capital stock of the Company are not entitled to preemptive or other rights
to subscribe for the Securities; and, except as set forth in the Disclosure
Package and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding;

(5) there is no pending or, to the knowledge of such counsel, threatened action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or the Subsidiary or their property
of a character required to be disclosed in the Registration Statement which is
not adequately disclosed in the Preliminary Prospectus and the Prospectus, and
there is no franchise, contract or other document of a character required to be
described in the Registration



--------------------------------------------------------------------------------

Statement or Prospectus, or to be filed as an exhibit thereto, which is not
described or filed as required; and the statements included in the Preliminary
Prospectus and the Prospectus under the headings “Risk Factors”, “Business”,
“Regulations”, “Compensation Discussion and Analysis”, “Certain Relationships
and Related Party Transactions”, “Description of Capital Stock”, “Shares
Eligible For Future Sale”, “United States Federal Income Tax Considerations for
Non-United States Stockholders” and “Underwriting” fairly summarize the matters
therein described;

(6) this Agreement has been duly authorized, executed and delivered by the
Company;

(7) the Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Prospectus, will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended;

(8) no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except such as have been obtained under the Act and such as
may be required under the blue sky laws of any jurisdiction in connection with
the purchase and distribution of the Securities by the Underwriters in the
manner contemplated in this Agreement and in the Preliminary Prospectus and the
Prospectus and such other approvals (specified in such opinion) as have been
obtained;

(9) neither the issue and sale of the Securities, nor the consummation of any
other of the transactions herein contemplated nor the fulfillment of the terms
hereof will conflict with, result in a breach or violation of, or imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
the Subsidiary pursuant to, (i) the charter or by-laws of the Company or the
Subsidiary, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or the Subsidiary is a party or
bound or to which its or their property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or the
Subsidiary of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or the
Subsidiary or any of its or their properties.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of New York, the
State of Delaware or the Federal laws of the United States, to the extent they
deem proper and specified in such opinion, upon the opinion of other counsel of
good standing whom they believe to be reliable and who are satisfactory to
counsel for the Underwriters and (B) as to matters of fact, to the extent they
deem proper, on certificates of responsible officers of the Company and public
officials. References to the Prospectus in this paragraph (b) shall also include
any supplements thereto at the Closing Date.



--------------------------------------------------------------------------------

(c) The Company shall have requested and caused Foley Hoag LLP, counsel for the
Company, to have furnished to the Representative their opinion, dated the
Closing Date and addressed to the Representative, to the effect that:

(1) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Prospectus, and is duly qualified to do business as a foreign
corporation in the Commonwealth of Massachusetts;

(2) the number of authorized shares of each class and series of the Company’s
capital stock is authorized as set forth in the Disclosure Package and the
Prospectus; the capital stock of the Company conforms to the description thereof
contained in the Disclosure Package and the Prospectus; the outstanding shares
of Common Stock have been duly and validly authorized and issued and are fully
paid and nonassessable; the Securities have been duly and validly authorized,
and, when issued and delivered to and paid for by the Underwriters pursuant to
this Agreement, will be fully paid and nonassessable; the holders of outstanding
shares of capital stock of the Company are not entitled to preemptive or other
rights to subscribe for the Securities pursuant to the certificate of
incorporation or by-laws of the Company or any of the agreements set forth in a
schedule annexed to the opinion (each an “Identified Agreement”);

(3) there is no action, suit, or proceeding by or before any court or
governmental agency, authority or body or any arbitrator pending or threatened
in writing against the Company with respect to which such counsel have been
engaged and with respect to which such counsel has provided legal services to
the company in the form of legal consultation or representation, which is of a
character required to be disclosed in the Registration Statement and which is
not disclosed therein;

(4) the execution and delivery on behalf of the Company of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Company;

(5) neither the issue and sale of the Securities, nor the consummation by the
Company of any other of the transactions contemplated by this Agreement, nor the
performance by the Company of the terms thereof, will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to, (i) the certificate of
incorporation or by-laws of the Company, (ii) any Identified Agreement, or
(iii) other than the indemnification provisions thereof, as to which such
counsel express no opinion, any statute, law, rule or regulation, or, to the
knowledge of such counsel, any judgment, order or decree applicable to the
Company of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or its
properties.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Delaware, the
Commonwealth of Massachusetts or the Federal laws of the United States, to the
extent



--------------------------------------------------------------------------------

they deem proper and specified in such opinion, upon the opinion of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. References to the Prospectus in this paragraph (c)
shall also include any supplements thereto at the Closing Date.

(d) (i) The Company shall have requested and caused Commerce & Finance Law
Offices, PRC counsel for the Company, to have furnished to the Representative
their opinion, dated the Closing Date and addressed to the Representative, or
(ii) to the extent Commerce & Finance Law Offices is not permitted under
relevant PRC laws, rules and regulations to issue their opinion to the
Representative or otherwise authorize the Representative to rely on such
opinion, the Company shall have delivered to the Representative certified copies
of the opinion of such counsel, dated the Closing Date and addressed to the
Company, in either case to the effect that:

(1) the Subsidiary has been duly organized and is validly existing as a limited
liability company under laws of the PRC and its business license is in full
force and effect; all of the equity interests of the Subsidiary are owned by the
Company; to the best of such counsel’s knowledge after due inquiries, such
equity interests are free and clear of all liens, encumbrances, equities or
claims; the articles of association, the business license and other constituent
documents of the Subsidiary comply with the requirements of applicable PRC laws
and are in full force and effect; to the best of such counsel’s knowledge after
due inquiries, the Subsidiary has full power and authority (corporate and other)
and has all consents, approvals, authorizations, orders, registrations,
clearances and qualifications of or with any, governmental agency having
jurisdiction over the Subsidiary or any of its properties required for the
ownership or lease of property by it and the conduct of its business and has the
legal right and authority to own, use, lease and operate its assets and to
conduct its business in the manner conducted and as described in the Prospectus;

(2) all of the equity interests of the Subsidiary have been duly and validly
authorized and issued and are fully paid and non-assessable, except that US$8.76
million of the registered capital of the Subsidiary has been paid with US$6.24
million to be paid up before September 28, 2009 according to its articles of
association; except as disclosed or described in the Prospectus and to the best
of such counsel’s knowledge after due inquiries, the Subsidiary has obtained all
approvals, authorizations, consents and orders, and has made all filings and
registrations, which are required under PRC laws and regulations for the
ownership interest by the Company in the Subsidiary; and there are no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, nor any agreements or other obligations to issue or
other rights to convert any obligation into, any equity interest in the
Subsidiary;

(3) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, the Subsidiary has legal and valid
title to all of its properties and assets, free and clear of all liens, charges,
encumbrances, equities, claims, options and restrictions, or such as do not,
individually or in the aggregate, have a



--------------------------------------------------------------------------------

Material Adverse Effect; each lease agreement to which the Subsidiary is a party
is duly executed and legally binding; the leasehold interests of the Subsidiary
are fully protected by the terms of the lease agreements, which are valid,
binding and enforceable in accordance with their respective terms under PRC
laws;

(4) except as described and disclosed in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, the Subsidiary has all necessary and
material licenses, consents, authorizations, approvals, orders, certificates and
permits of and from, and has made all declarations and filings with governmental
agencies having jurisdiction over the Subsidiary or any of its assets, business
or operations, to own, lease, license and use its properties, assets and conduct
its business in the manner described in the Prospectus, except for the lack of
which as would not individually or in the aggregate, have a Material Adverse
Effect; and such licenses, consents, authorizations, approvals, orders,
certificates or permits contain no materially burdensome restrictions or
conditions not described in the Prospectus; except as described and disclosed in
the Prospectus and to the best of such counsel’s knowledge after due inquiries,
such counsel has no reason to believe that any regulatory body is considering
modifying, suspending or revoking any such licenses, consents, authorizations,
approvals, orders, certificates or permits and the Subsidiary is in compliance
with the provisions of all such licenses, consents, authorizations, approvals,
orders, certificates or permits in all material respects;

(5) except as disclosed and described in the Prospectus, all dividends and other
distributions declared and payable upon the equity interests in the Subsidiary
may under the current laws and regulations of the PRC be paid to the Company in
Renminbi that may be converted into U.S. dollars and freely transferred out of
the PRC, and all such dividends and other distributions are not and, except as
disclosed in the Prospectus, will not be subject to withholding or other taxes
under the laws and regulations of the PRC and, except as disclosed in the
Prospectus, are otherwise free and clear of any other tax, withholding or
deduction in the PRC, and without the necessity of obtaining any governmental
authorization in the PRC;

(6) except as described and disclosed in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, neither the Company nor the Subsidiary
is (A) in breach of or in default under any laws, regulations, rules, orders,
decrees, guidelines or notices of the PRC, (B) in breach of or in default under
any approval, consent, waiver, authorization, exemption, permission, endorsement
or license granted by any governmental agency in the PRC, or (C) in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except for such violation, breach or default
under clauses (A) through (C) that would not, individually or in the aggregate,
have a Material Adverse Effect; to the best of such counsel’s knowledge after
due inquiries, the Subsidiary is not in violation of its articles of
association, constituent documents, business licenses or permits; and to the
best of such counsel’s knowledge after due inquiries, the Company is not
required to hold any PRC business licenses or permits that are necessary to
conduct its business through the Subsidiary in the manner described in the
Prospectus, except for the lack of which as would not individually or in the
aggregate, have a Material Adverse Effect;



--------------------------------------------------------------------------------

(7) the statements in the Prospectus under “Risk Factors”, “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”,
“Business” and “Regulations”, to the extent such statements relate to matters of
PRC laws or regulations or to the provisions of documents therein described, are
true and accurate in all material respects, and nothing has been omitted from
such statements which would make the same misleading in any material respect;

(8) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, the Subsidiary has a valid right to use
the intellectual property as listed in the appendix annexed thereto (the “PRC
Intellectual Property”);

(9) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, none of the Company and the Subsidiary
is infringing, misappropriating or violating any intellectual property right of
any third party in the PRC; and no PRC Intellectual Property is subject to any
outstanding or pending decree, order, injunction, judgment or ruling restricting
the use of such PRC Intellectual Property in the PRC that would impair the
validity or enforceability of such PRC Intellectual Property, except that
(i) the patents listed in A (2) of the appendix are in the process of
application and (ii) the patent listed in A (3) of the appendix is in the
process of assignment and shall have the assignment registered with the relevant
authority;

(10) to the best of such counsel’s knowledge after due inquiries, no security
interests or other liens have been created with respect to any of the PRC
Intellectual Property in the PRC;

(11) no stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of the
Underwriters to the government of the PRC or to any political subdivision or
taxing authority thereof or therein in connection with (a) the sale and delivery
by the Company of the Securities to or for the respective accounts of the
Underwriters or (b) the sale and delivery outside the PRC by the Underwriters of
the Securities to the initial purchasers thereof in the manner contemplated in
this Agreement;

(12) the agreement of the Company that this Agreement shall be construed in
accordance with and governed by the laws of the State of New York are legal,
valid and binding under the laws of the PRC and will be respected by PRC courts;
and any judgment obtained in a New York Court arising out of or in relation to
the obligations of the Company under this Agreement will be recognized in PRC
courts, subject to the procedural requirements and public policy considerations
set forth in applicable provisions of the PRC Civil Procedure Law and other
related regulations of the PRC relating to the enforceability of foreign
judgments;



--------------------------------------------------------------------------------

(13) the indemnification and contribution provisions set forth in Section 8 of
this Agreement do not contravene the public policy or laws of PRC, insofar as
matters of PRC laws are concerned;

(14) to the best of such counsel’s knowledge after due inquiries, there are no
legal, arbitration or governmental proceedings pending in the PRC to which the
Company or the Subsidiary is a party or of which any property of the Subsidiary
is the subject which, if determined adversely to the Company or the Subsidiary
would individually or in the aggregate have a Material Adverse Effect; and
except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, no such proceedings are threatened or
contemplated by any governmental agency or threatened by others;

(15) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, the issue and sale of the Securities
being delivered at the Closing Date, the quotation of the Securities on Nasdaq,
and the compliance by the Company with all of the provisions of this Agreement,
and the consummation of the transactions therein contemplated will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Subsidiary
is a party or by which the Subsidiary is bound or to which any of the property
or assets of the Subsidiary is subject, except for such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect, or (b) result in any violation of the provisions of the articles
of association, business license or any other constituent documents of the
Subsidiary or any PRC law or statute or any order, rule or regulation of any
governmental agency in the PRC having jurisdiction over the Subsidiary or any of
its properties including, without limitation, the Regulations on Mergers and
Acquisitions of Domestic Enterprises by Foreign Investors, or the M&A Rules;

(16) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, no governmental authorization of or
with any governmental agency in the PRC (including, without limitation, the
approvals of the China Securities Regulatory Commission and the Ministry of
Commerce under the M&A Rules) is required for the issue and sale of the
Securities, the quotation of the Securities on Nasdaq, or the consummation of
the transactions contemplated by this Agreement;

(17) except as disclosed or described in the Prospectus and to the best of such
counsel’s knowledge after due inquiries, the application of the net proceeds to
be received by the Company from the sale of the Securities as described in and
contemplated by the Prospectus will not (a) contravene the terms or provisions
of, or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument binding upon the
Subsidiary, or any judgment, order or decree of any governmental agency in the
PRC in any material respects, except for such contravention or default that
would not, individually or in the aggregate have a Material Adverse Effect, or
(b) contravene any provision of applicable PRC law, rule or regulation, or the
articles of association, the business or other constituent documents of the
Subsidiary;



--------------------------------------------------------------------------------

(18) although such counsel does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement or the Prospectus, such counsel has no reason to believe that (a) any
part of the Registration Statement or any further amendment thereto made by the
Company prior to the Closing Date (other than the financial statements and
related schedules therein, as to which such counsel need express no opinion),
when such part or amendment became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; (b) the Disclosure
Package (other than the financial statements and related schedules therein, as
to which such counsel need express no opinion), as of the Execution Time and as
of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (c) each Free Writing Prospectus listed on Schedule II to this
Agreement (other than the financial statements and related schedules therein, as
to which such counsel need express no opinion) conflicted with the information
contained in the Registration Statement, the Disclosure Package or the
Prospectus and each such Free Writing Prospectus (other than the financial
statements and related schedules therein, as to which such counsel need express
no opinion), as supplemented by and taken together with the Disclosure Package
as of the Execution Time and as of such Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact required
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; or (d) as of its date and as of the
Closing Date, the Prospectus or any further amendment or supplement thereto made
by the Company prior to the Closing Date (other than the financial statements
and related schedules therein, as to which such counsel need express no opinion)
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(19) the entry into, and performance or enforcement of this Agreement in
accordance with its respective terms will not subject any of the Underwriters to
any requirement to be licensed or otherwise qualified to do business in the PRC,
nor will any Underwriter be deemed to be resident, domiciled, carrying on
business through an establishment or place in the PRC or in breach of any laws
or regulations in the PRC by reason of entry into, performance or enforcement of
this Agreement.

(e) The Representative shall have received from Sullivan & Cromwell LLP, counsel
for the Underwriters, such opinion or opinions, dated the Closing Date and
addressed to the Representative, with respect to the issuance and sale of the
Securities, the Registration Statement, the Disclosure Package, the Prospectus
(together with any supplement thereto) and other related matters as the
Representative may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.



--------------------------------------------------------------------------------

(f) Global Law Office, PRC counsel for the Underwriters, shall have furnished to
you such written opinion or opinions, dated as of the Closing Date, with respect
to the same matters covered in paragraph (d) above as well as such other related
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

(g) The Company shall have furnished to the Representative a certificate of the
Company, signed by the Chairman of the Board or the President and the principal
financial or accounting officer of the Company, dated the Closing Date, to the
effect that the signers of such certificate have carefully examined the
Registration Statement, the Disclosure Package, the Prospectus and any amendment
or supplement thereto, as well as each electronic road show used in connection
with the offering of the Securities, and this Agreement and that:

(1) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date;

(2) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and

(3) since the date of the most recent financial statements included in the
Disclosure Package and the Prospectus (exclusive of any supplement thereto),
there has been no material adverse effect on the condition (financial or
otherwise), general affairs, management, prospects, results of operations,
financial position, business or properties of the Company and the Subsidiary,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Prospectus (exclusive of any supplement thereto).

(h) The Company shall have requested and caused Ernst & Young LLP to have
furnished to the Representative, at the Execution Time and at the Closing Date,
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Representative, confirming that they
are independent accountants within the meaning of the Act and the Exchange Act
and the applicable rules and regulations adopted by the Commission thereunder
and that they have performed a review of the unaudited interim financial
information of the Company for the nine-month periods ended September 30, 2007
and September 30, 2006, in accordance with Statement on Auditing Standards
No. 100 and stating in effect that:

(1) in their opinion the audited financial statements and financial statement
schedules and pro forma financial statements included in the Registration
Statement, the Preliminary Prospectus and the Prospectus and reported on by them
comply as to form with the applicable accounting requirements of the Act and the
related rules and regulations adopted by the Commission;



--------------------------------------------------------------------------------

(2) on the basis of a reading of the latest unaudited financial statements made
available by the Company and the Subsidiary; their limited review, in accordance
with standards established under Statement on Auditing Standards No. 100, of the
unaudited interim financial information for the nine-month periods ended
September 30, 2007 and September 30, 2006; carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the stockholders, directors and the Audit Committee of the
Company and the Subsidiary; and inquiries of certain officials of the Company
who have responsibility for financial and accounting matters of the Company and
the Subsidiary as to transactions and events subsequent to December 31, 2006,
nothing came to their attention which caused them to believe that:

(i) any unaudited financial statements included in the Registration Statement,
the Preliminary Prospectus and the Prospectus do not comply as to form with
applicable accounting requirements of the Act and with the related rules and
regulations adopted by the Commission with respect to registration statements on
Form S-1; and said unaudited financial statements are not in conformity with
generally accepted accounting principles applied on a basis substantially
consistent with that of the audited financial statements included in the
Registration Statement, the Preliminary Prospectus and the Prospectus;

(ii) with respect to the period subsequent to September 30, 2007, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long-term debt of the Company and the Subsidiary or capital stock
of the Company and the Subsidiary or decreases in the consolidated net assets or
stockholders’ equity of the Company as compared with the amounts shown on the
September 30, 2007 consolidated balance sheet included in the Registration
Statement, the Preliminary Prospectus and the Prospectus, or for the period from
October 1, 2007 to such specified date there were any decreases, as compared
with amounts shown at the corresponding period in the preceding year in
operating income, income before income taxes or net income of the Company and
the Subsidiary, except in all instances for changes or decreases set forth in
such letter, in which case the letter shall be accompanied by an explanation by
the Company as to the significance thereof unless said explanation is not deemed
necessary by the Representative;

(3) they have performed certain other specified procedures as a result of which
they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Registration Statement, the Preliminary
Prospectus and the Prospectus, including the information set forth under the
captions “Summary Consolidated Financial Data” and “Selected Consolidated
Financial Information” in the Preliminary Prospectus and the Prospectus, agrees
with the accounting records of the Company and the Subsidiary, excluding any
questions of legal interpretation.



--------------------------------------------------------------------------------

References to the Prospectus in this paragraph (h) include any supplement
thereto at the date of the letter.

(i) The Company shall have complied with the provisions of Section 5(6) hereof
with respect to the furnishing of Prospectuses on the New York Business Day next
succeeding the date of this Agreement.

(j) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Prospectus (exclusive of any amendment or supplement thereto),
there shall not have been (i) any change or decrease specified in the letter or
letters referred to in paragraph (h) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
the Subsidiary taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Prospectus (exclusive of any supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Registration Statement (exclusive of any
amendment thereof), the Disclosure Package and the Prospectus (exclusive of any
amendment or supplement thereto).

(k) On the Closing Date, the Chief Financial Officer of the Company shall have
furnished to you an officer’s certificate, dated the date of delivery thereof,
in form and substance satisfactory to you, to the effect set forth in Annex I
attached hereto.

(l) The Company shall have furnished or caused to be furnished to you on the
Closing Date certificates of officers of the Company, satisfactory to you as to
such other matters as you may reasonably request, including, without limitation,
certificates of officers of the Company satisfactory to you with respect to the
memorandum and articles of association and other organizational documents of the
Company, opinions of PRC counsel to the Company, all resolutions of the board of
directors of the Company and other corporate actions relating to this Agreement
and the authorization, issue and sale of the Securities and the incumbency and
specimen signatures of signing officers, and the Company shall have furnished or
caused to be furnished certificates as to the matters set forth in paragraphs
(a), (j) and (m) of this Section.

(m) There shall not be any litigation, proceedings, investigations, processes
for administrative sanctions or other actions initiated or threatened by any
governmental agency before any governmental agency, in each case with due
authority, against or involving any party hereto, in the United States or
elsewhere, that seeks to declare non-compliance, unlawful or illegal, under U.S.
laws, rules and regulations, the issuance and sales of the Securities, the
listing and trading of the Securities on the Nasdaq, or the transactions
contemplated by this Agreement.

(n) The Securities shall have been listed and admitted and authorized for
trading on the Nasdaq Global Market, and satisfactory evidence of such actions
shall have been provided to the Representative.



--------------------------------------------------------------------------------

(o) At the Execution Time, the Company shall have furnished to the
Representative a letter substantially in the form set forth in Annex II hereto
from each officer and director of the Company, each of the stockholders and
option holders of the Company addressed to the Representative, whereby for a
period of 180 days after the date of this Agreement, such parties shall not
without the prior written consent of Citigroup Global Markets Inc., offer, sell,
contract to sell, pledge or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, as
amended, and the rules and regulations of the Commission promulgated thereunder
with respect to, any shares of capital stock of the Company or any securities
convertible into, or exercisable or exchangeable for such capital stock, or
publicly announce an intention to effect any such transaction, other than shares
of Common Stock disposed of as bona fide gifts approved by Citigroup Global
Markets Inc. or pursuant to a transfer, disposition or bona fide gift of
securities to an affiliate (as defined in Rule 12b-2 of the Exchange Act) to a
family member or trust, provided that such transfer, disposition or gift are not
traded in consideration for value and such transferee agrees to be bound in
writing by the same restrictions in this paragraph.

(p) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Underwriters, this Agreement and all obligations of the Underwriters
hereunder may be canceled at, or at any time prior to, the Closing Date by the
Representative. Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 shall be delivered at
the office of Sullivan & Cromwell LLP, counsel for the Underwriters, at 28th
Floor, Nine Queen’s Road Central, Hong Kong, on the Closing Date.

7. Reimbursement of Underwriters’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Underwriters, the Underwriters will be responsible for all expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them in connection with the proposed purchase and sale of the
Securities, and the Company will be responsible for all costs and expenses
incurred by it and themselves, respectively, including but not limited to the
costs and expenses set forth in Section 5(9) of this Agreement.



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Underwriter, the
directors, officers, employees and agents of each Underwriter and each person
who controls any Underwriter within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement for the registration of the Securities as originally filed or in any
amendment thereof, or in any Preliminary Prospectus, the Prospectus or any
Issuer Free Writing Prospectus, including each of the Free Writing Prospectuses
set forth in Schedule II to this Agreement, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representative
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.

(b) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity to each Underwriter, but only with reference to written
information relating to such Underwriter furnished to the Company by or on
behalf of such Underwriter through the Representative specifically for inclusion
in the documents referred to in the foregoing indemnity. This indemnity
agreement will be in addition to any liability which any Underwriter may
otherwise have. The Company acknowledges that the statements set forth in:
(i) the last paragraph of the cover page of the Preliminary Prospectus and the
Prospectus regarding delivery of the Securities; (ii) the list of Underwriters
and their respective participation in the Securities under the heading
“Underwriting” in the Preliminary Prospectus and the Prospectus; (iii) the third
paragraph of text under the heading “Underwriting” in the Preliminary Prospectus
and the Prospectus concerning the terms of the offering by the Underwriters;
(iv) the seventeenth paragraph of the text under the heading “Underwriting” in
the Preliminary Prospectus and the Prospectus concerning short sales, syndicate
covering transactions and stabilizing transactions; and (v) the eighteenth
paragraph of the text under the heading “Underwriting” in the Preliminary
Prospectus and the Prospectus concerning penalty bids, constitute the only
information furnished in writing by or on behalf of the several Underwriters for
inclusion in the Preliminary Prospectus, the Prospectus or any Issuer Free
Writing Prospectus.



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and one or more
of the Underwriters may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the



--------------------------------------------------------------------------------

Securities) be responsible for any amount in excess of the underwriting discount
or commission applicable to the Securities purchased by such Underwriter
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company, and the Underwriters severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Underwriters on the other in connection with the statements or omissions
which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Underwriters shall be deemed to be equal to the
total underwriting discounts and commissions, in each case as set forth on the
cover page of the Prospectus. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the
Underwriters on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Underwriters agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Underwriter within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate amount of
Securities set forth opposite the names of all the remaining Underwriters) the
Securities which the defaulting Underwriter or Underwriters agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Underwriter or Underwriters agreed but failed to
purchase shall exceed 10% of the aggregate amount of Securities set forth in
Schedule I hereto, the remaining Underwriters shall have the right to purchase
all, but shall not be under any obligation to purchase any, of the Securities,
and if such nondefaulting Underwriters do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Underwriter or
the Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representative shall determine in order that the
required changes in the Registration Statement and the Prospectus or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company and any nondefaulting Underwriter for damages occasioned by its
default hereunder.



--------------------------------------------------------------------------------

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such
delivery and payment (i) trading in the Company’s Common Stock shall have been
suspended by the Commission or the Nasdaq Global Market or trading in securities
generally on the New York Stock Exchange shall have been suspended or limited or
minimum prices shall have been established on either of such exchanges, (ii) a
banking moratorium shall have been declared either by Federal or New York State
authorities, (iii) a change or development involving a prospective change in
taxation affecting the Company, the Subsidiary or the Securities or the transfer
thereof, (iv) the enactment, publication, decree or other promulgation of any
statute, regulation, rule or order of any governmental agency materially
affecting the business or operations of the Company or the Subsidiary, (v) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis,
or (vi) the occurrence of any other calamity or crisis or any change in the
financial, political or economic conditions or currency exchange rates or
controls in the United States, the PRC or elsewhere, the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Preliminary Prospectus or the
Prospectus (exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to the Citigroup Global Markets Inc. General Counsel (fax no.:
(212) 816-7912) and confirmed to the General Counsel, Citigroup Global Markets
Inc., at 388 Greenwich Street, New York, New York, 10013, Attention: General
Counsel; or, if sent to the Company, will be mailed, delivered or telefaxed to
MEMSIC, Inc., Attention: Shang Hsiao (fax no.: (978) 738-0196) at One Tech
Drive, Suite 325, Andover, Massachusetts 01810.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.

14. No fiduciary duty. The Company hereby acknowledge that (a) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Underwriters and any
affiliate



--------------------------------------------------------------------------------

through which it may be acting, on the other, (b) the Underwriters are acting as
principal and not as an agent or fiduciary of the Company and (c) the Company’s
engagement of the Underwriters in connection with the offering and the process
leading up to the offering is as independent contractors and not in any other
capacity. Furthermore, the Company agrees that they are solely responsible for
making their own judgments in connection with the offering (irrespective of
whether any of the Underwriters has advised or is currently advising the Company
on related or other matters). The Company agrees that they will not claim that
the Underwriters have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

17. Waiver of Jury Trial. The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

18. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

19. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

20. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or Beijing, the People’s Republic
of China.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Prospectus that is generally
distributed to investors and used to offer the Securities, (ii) the Issuer Free
Writing Prospectuses identified in Schedule II hereto, and (iii) any other Free
Writing Prospectus that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.



--------------------------------------------------------------------------------

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or becomes effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

“New York Court” shall mean any State or federal court in the Borough of
Manhattan, The City of New York, New York.

“Preliminary Prospectus” shall mean any preliminary prospectus referred to in
Section 1 above and any preliminary prospectus included in the Registration
Statement at the Effective Date that omits Rule 430A Information.

“Prospectus” shall mean the prospectus relating to the Securities that is first
filed pursuant to Rule 424(b) after the Execution Time.

“Registration Statement” shall mean the registration statement referred to in
Section 1 above, including exhibits and financial statements and any prospectus
supplement relating to the Securities that is filed with the Commission pursuant
to Rule 424(b) and deemed part of such registration statement pursuant to Rule
430A, as amended at the Execution Time and, in the event any post-effective
amendment thereto or any Rule 462(b) Registration Statement becomes effective
prior to the Closing Date, shall also mean such registration statement as so
amended or such Rule 462(b) Registration Statement, as the case may be.

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430A” and “Rule 433” refer to such rules under the Act.

“Rule 430A Information” shall mean information with respect to the Securities
and the offering thereof permitted to be omitted from the Registration Statement
when it becomes effective pursuant to Rule 430A.

“Rule 462(b) Registration Statement” shall mean a registration statement and any
amendments thereto filed pursuant to Rule 462(b) relating to the offering
covered by the registration statement referred to in Section 1 hereof.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

 

Very truly yours, MEMSIC, Inc. By:  

/s/ Yang Zhao

Name:   Yang Zhao Title:   President and CEO



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

Citigroup Global Markets Inc.

 

By: Citigroup Global Markets Inc. By:  

/s/ Rahul Shukla

Name:   Rahul Shukla Title:   Managing Director

For themselves and the other

several Underwriters named in

Schedule I to the foregoing

Agreement.



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriters

   Number of Underwritten Securities
to be Purchased

Citigroup Global Markets Inc.

   4,020,000

Jefferies & Company

   660,000

Needham & Company, LLC

   660,000

Thomas Weisel Partners LLC

   660,000     

Total

   6,000,000     



--------------------------------------------------------------------------------

SCHEDULE II

Schedule of Issuer Free Writing Prospectuses included in the Disclosure Package

 

1. Electronic roadshow, available at www.netroadshow.com.

 

2. Free writing prospectus, dated December 12, 2007.



--------------------------------------------------------------------------------

Annex I

Form of Officer’s Certificate

I, Shang HSIAO, Chief Financial Officer of MEMSIC, Inc., a company incorporated
in the State of Delaware (the “Company”), pursuant to Section 6(k) of the
Underwriting Agreement (the “Underwriting Agreement”), dated as of December 13,
2007, between the Company and Citigroup Global Markets, Inc., as Representative
of the several underwriters named in Schedule I thereto, hereby certify that I
have performed the following procedures on the financial and operating
information and data identified and circled by you in the Preliminary Prospectus
attached hereto as Annex A and the Prospectus attached hereto as Annex B:

1) Compared the amount or recalculated the amount from the corresponding
information in the Company’s general ledger and found them to be in agreement;
and

2) Confirmed the accuracy of the consolidated financial data for the year ended
December 31, 2002 included in the Registration Statement under the caption
“Selected Consolidated Financial Information” in the Preliminary Prospectus and
the Prospectus based on corresponding data and other records maintained by the
Company.

I further certify each of the circled financial data in the attached annexes is
true and accurate.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings assigned to them in the Underwriting Agreement.

IN WITNESS WHEREOF, I have hereunto signed my name.

Dated as of:                     , 2007

 

 

Name:   Shang HSIAO Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Annex II

[Letterhead of officer, director, shareholder or option holder of Corporation]

MEMSIC, Inc.

Public Offering of Common Stock

, 2007

Citigroup Global Markets Inc.

As Representative of the several Underwriters,

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), between MEMSIC, Inc., a
Delaware corporation (the “Company”), the selling shareholders (the “Selling
Shareholders”), and you as representative of a group of Underwriters named
therein, relating to an underwritten public offering of Common Stock, $ 0.00001
par value (the “Common Stock”), of the Company.

In order to induce you and the other Underwriters to enter into the Underwriting
Agreement, the undersigned will not, without the prior written consent of
Citigroup Global Markets Inc., offer, sell, contract to sell, pledge or
otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period of 180 days after the
date of the Underwriting Agreement, other than shares of Common Stock disposed
of as bona fide gifts approved by Citigroup Global Markets Inc.



--------------------------------------------------------------------------------

If (i) the Company issues an earnings release or material news, or a material
event relating to the Company occurs, during the last 17 days of the lock-up
period, or (ii) prior to the expiration of the lock-up period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless Citigroup Global Markets Inc. waives, in
writing, such extension. The undersigned hereby acknowledges that the Company
has agreed in the Underwriting Agreement to provide written notice of any event
that would result in an extension of the Lock-Up Period and agrees that any such
notice properly delivered will be deemed to have given to, and received by, the
undersigned.

Notwithstanding anything contained herein to the contrary, a transfer,
disposition or bona fide gift of securities to an affiliate (as defined in Rule
12b-2 of the Exchange Act) to a family member or trust may be made, provided
that such transfer, disposition or gift is not traded in consideration for value
and to the extent that (i) at any time subsequent to the execution of this
Lock-up Agreement the undersigned is not required to make any filings under
Section 16 or Sections 13(d) or (g) of the Securities Exchange Act of 1934 with
respect to any shares of Common Stock, and (ii) the undersigned has entered into
or will enter into an agreement similar to this Lock-up Agreement.

If for any reason the Underwriting Agreement shall be terminated prior to the
Closing Date (as defined in the Underwriting Agreement), the agreement set forth
above shall likewise be terminated.

 

Yours very truly, [Signature of officer, director, stockholder or option holder]
[Name and address of officer, director, stockholder or option holder]